Citation Nr: 1633844	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-21 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of a centipede bite manifested as a left ankle scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO in Baltimore, Maryland currently has jurisdiction over the Veteran's claim.

This matter was previously before the Board in December 2014, at which time it was remanded for further development.  It is now returned to the Board.  

The Board notes that the issue of entitlement to service connection for erectile dysfunction was also remanded by Board in December 2014.  Subsequently, in a July 2015 rating decision, the Appeals Management Center granted the claim.  The Veteran has not expressed disagreement with this decision.  Therefore, the matter is no longer before the Board.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, residuals of a centipede bite manifested as a left ankle scar were incurred during the Veteran's period of active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a centipede bite manifested as a left ankle scar are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  VA also has certain duties to assist a claimant.  In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in March 2010.  In any event, given the disposition of the appeal below, the Board finds that any notice or assistance deficiencies are harmless errors.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The October 1968 service discharge examination report indicates that a puncture scar was present on the back of the right ankle at that time.  It was not shown on service entrance examination in November 1966, and available service treatment records are silent for reference to it.

In January 2010, the Veteran stated that he was bitten by a centipede that was 10 to 12 inches long and approximately 1 inch around in service, and that it caused a scar.

In March 2011, the Veteran indicated that he had no scars on his right side and that he now had a scar on his left leg as a result of an in-service centipede bite.  He stated that he felt that the October 1968 service discharge examination report should have stated that the scar was on his left side.  The Veteran stated that while serving in Vietnam that he was treated 90 percent of the time out in the field and that no records were kept.

In his August 2012 substantive appeal, the Veteran stated that when he was bitten, he was knocked out and hospitalized for a week.

On VA examination in May 2015, Veteran reported that he was bitten on the back of the left leg by a centipede during service.  He denied any scar related symptoms and denied having a centipede bite on the right leg during service.  Physical examination confirmed the presence of a nonlinear scar on the left ankle measuring 0.5 by 0.5 centimeters.  The VA physician noted the October 1968 separation examination referencing a puncture scar on the back of the right ankle but found no localized puncture scar on the right ankle on examination.  In a June 2015 addendum, the VA physician noted a review of the electronic claims folder.  In a second June 2015 addendum, the VA physician noted the separation examination did not indicate that the scar was from a centipede bite and that there was no mention of any scar on the back of the left leg.  The examiner opined that the scar on the back of the left leg was not likely secondary to the Veteran's claimed condition of a centipede bite.  

Based on a review of the evidence and affording the Veteran the benefit of the doubt, the Board finds that service connection for residuals of a centipede bite manifested as a left ankle scar is warranted.  

As an initial matter, the Board notes that the Veteran's separation document indicates that he received the Combat Infantryman Badge.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are potentially applicable.  In this case the Board finds the Veteran's description of the left ankle injury sustained from a centipede bite is consistent with the circumstances of the Veteran's service and there is no clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).  Such a finding allows the Veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Although the October 1968 separation examination report notes a right ankle puncture scar, the Board finds the Veteran is competent and credible to report that his in-service injury indeed occurred on the left ankle and not the right ankle.  Moreover, his assertions are supported by the presence of a scar on the left ankle (and the corresponding absence of a right ankle scar) that matches the description of the scar noted at service discharge; the current scar is a nonlinear scar that is 0.5 by 0.5 centimeters in area, which fairly may be described as the type of circular scar expected of a puncture wound.  

The May 2015 examination report establishes the presence of a current scar located on the left ankle, and that location is consistent with the Veteran's credible report of the bite injury in service.

The Board finds that the May 2015 VA examiner's opinion as to etiology is of little, if any probative value as it failed to consider the Veteran's statements concerning his in-service left ankle injury.  The May 2015 VA examiner based the opinion in part on the lack of documentation in the service records.  Such a lack of documentation is not a proper basis for discounting a Veteran's account of injury where the provisions of 38 U.S.C.A. § 1154(b) are involved.  Indeed, pursuant to that statute, VA presumed not only the event of the centipede bite, but of an associated injury in service.  See Reeves v. Shinseki, 682 F.3d 988, 998, 998-1000 (Fed. Cir. 2012).  

Here, the evidence demonstrates that at separation, a puncture scar was noted on the right ankle.  The Board finds that the separation examination was likely in error, and that the puncture wound was present on the left ankle.  The record shows that the Veteran continues to have a left ankle scar that matches the description of the puncture scar in service.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for residuals of a centipede bite manifested as a left ankle scar is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for residuals of a centipede bite manifested as a left ankle scar is granted.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


